Case 2:21-cv-00267-RAJ-LRL Document 1-9 Filed 05/13/21 Page 1 of 2 PageID# 62
Case 2:21-cv-00267-RAJ-LRL Document 1-9 Filed 05/13/21 Page 2 of 2 PageID# 63

                                                                                                                   Commonwealth of Virginia
                                                                                                                   State Corporation Commission
                                                                                                                   Office of the Clerk
                                                                                                                   Entity ID; 11028619
                                                                                                                   Filing Number: 200302406060
                                                                                                                   Filing DatefTlme: 03/02/2020 01:14 PM
                                                                                                                   Effealve Date/Time: 03/02/2020 01:14 PM




                                                                                                                                                    i
                                                                                                                                                    i




   Entity Name:       658 Waters Drive, LLC                                               Entity Type: Limited Liability Company



   Industry Code:     0•General



   Perpetual(forever)
                                  .s^'v^',; 'r^;,•   i'fi fi n t.i;,^;•;


                   RAType: Entity                                                            Locality: VIRGINIA BEACH CITY
         RA Qualification: N/A

                     Name: Alperin Law PLLC                                           Email Address: ash@alperinlaw.com
   The company's Initial registered office address, Including the street and number. If any, which is identical to tiie
   business office of the initial registered agent, is:

        MegisterOT
        Reoistered Office                                                    _      Contact Number: N/A
                   Aoaress.




  Address:    Jeff Moore,488 investors PI Ste 102, Virginia Beach. VA. 23452 -1109. USA


  Management Structure: Member-Managed


  Date Signed:03/02^020
  Executed in the name of the limited liability company by:
  1 Entity Nnnie              Entity Type                                  Printed Name               Signatrire                   Title


   Alperin Law PLLC           ^mparty^'^''^                                                           Scott N. Alperin            Organizer
